Title: From George Washington to William Heth, 6 April 1786
From: Washington, George
To: Heth, William

 

Dear Sir,
Mount Vernon Aprl 6th 178⟨6⟩

An honest confession of the truth, is the best apology I can make for my not acknowledging the receipt of your favor of the 24th of Decr before this. The fact is, the letter was mislaid, and entirely forgot, till chance recovered it. I now send you Colo. De Corny’s third Bill of Exchange on Colo. Wadsworth. his second I have never (I believe) seen, the first you have. With esteem I am—Dear Sir Yr Most Obedt Sert

Go: Washington

